Mr. Presiding Justice Smith delivered the opinion of the court. The plaintiff in error, hereinafter called defendant, was found guilty in a prosecution under the statute upon a complaint for bastardy. The errors complained of are that the Municipal Court of Chicago had no jurisdiction of the subject-matter ; that after the trial began a supplemental complaint was filed alleging the birth of the child, which submitted another issue to the jury, on which the defendant did not plead, and that the defendant was erroneously ordered to pay the costs. We think that the Municipal Court had jurisdiction under the Municipal Court Act; also that even if the proceeding was irregular as to the supplemental complaint, the defendant, proceeding in the trial without objection, waived same. The costs followed the conviction under the statute. The judgment is affirmed. Affirmed.